EXHIBIT 10.2
 
FIRST AMENDMENT TO SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT
AGREEMENT (this “Amendment”), is made as of June 18, 2015, by and between Tenax
Therapeutics, Inc., a Delaware corporation, with its principal place of business
in North Carolina (the “Company”), and Michael B. Jebsen (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Company and the Executive previously entered into a Second Amended
and Restated Executive Employment Agreement, dated as of November 13, 2013 (the
“Employment Agreement”), pursuant to which the Executive is currently employed
as the Company’s Chief Financial Officer;
 
WHEREAS, the Company and the Executive desire to amend the Employment Agreement
by entering into this Amendment; and
 
WHEREAS, Section 14 of the Employment Agreement provides that the Employment
Agreement may be amended only by a written agreement executed by the parties.
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
herein, and of other good and valuable consideration, including the compensation
to be received by the Executive from the Company from time to time, and
specifically the compensation to be received by the Executive described herein,
the receipt and sufficiency of which the parties acknowledge, the Company and
the Executive agree as follows:
 
1.  
Amendment of Employment Agreement.



(a)  
Section 4(a) of the Employment Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:

 
“(a) Base Salary. Beginning May, 1, 2015, the Executive shall receive an annual
salary of Three Hundred Twenty-Five Thousand and 00/100 Dollars ($325,000) (less
applicable withholdings) (“Base Salary”) payable in accordance with the payroll
policies of the Company as such policies may exist from time to time or as
otherwise agreed upon by the parties. The Board shall review, on an annual
basis, the Executive’s salary and may increase or decrease such salary as the
Board deems appropriate; provided, however, that any decrease shall only be
effective if it is a result of an across-the-board decrease affecting all senior
executives as a group.”


(b)  
Section 4(d) of the Employment Agreement is hereby deleted in its entirety and
the following is inserted in lieu thereof:



“(d) [Reserved]”


2.           Effect on Employment Agreement.  Except as specifically provided
herein, the Employment Agreement shall remain in full force and effect.


3.           Counterparts.  This Amendment may be executed in more than one
counterpart, each of which shall be deemed an original, and all of which shall
be deemed a single agreement.


4.           Construction.  This Amendment shall be construed and enforced in
accordance with the laws of the State of North Carolina, without regard to the
conflicts of laws principles thereof.


[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have duly executed this First Amendment to
Second Amended and Restated Executive Employment Agreement as of the date first
above written.


 

TENAX THERAPEUTICS, INC.     EXECUTIVE            
/s/ John P. Kelley
   
/s/ Michael B. Jebsen
 
Name:  John P. Kelley
    Michael B. Jebsen  
Title: Chief Executive Officer
   
 
 

 